Citation Nr: 0216783	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus. 

(The issues of entitlement to service connection for tinnitus 
and entitlement to a compensable disability rating for 
service-connected bilateral hearing loss will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from August 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas which denied a compensable rating 
for a bilateral hearing loss and found that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for tinnitus.  

In a decision dated in July 1979, the RO denied service 
connection for tinnitus.  The appellant did not file a notice 
of disagreement with this decision and it became final.

As set forth in the decision below, the Board has determined 
that sufficient evidence has been submitted to reopen the 
veteran's claim for service connection for tinnitus.  Having 
reopened the claim, the Board is undertaking additional 
development on this issue pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  Likewise, the Board is undertaking 
additional development in the issue of entitlement to a 
compensable disability rating for bilateral hearing loss.  
When the requested development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran was last denied service connection for 
tinnitus in a July 1979 RO rating action.  The veteran did 
not appeal this decision and it became final.

2.  The evidence added to the record since the July 1979 RO 
rating action is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for tinnitus.


CONCLUSION OF LAW

Evidence received since the July 1979 denial by the RO of 
entitlement to service connection for tinnitus is new and 
material, and the claim for this benefit is reopened.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126, 
7105 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.156, 3.303, 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c) and (d)).

The Board finds that any failure on the part of VA to comply 
with the provision of the VCAA with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus would 
not be prejudicial to the veteran inasmuch as the Board finds 
that the claim should be reopened.


New and Material Evidence.  The record reflects that in a VA 
examination in May 1979 the examiner diagnosed a history of 
noise trauma and mild bilateral hearing loss.  Although the 
examiner found the veteran to have bilateral tinnitus, he did 
not link it to exposure to acoustic trauma during service.

By rating action in July 1979 service connection for a 
bilateral hearing loss was granted and a noncompensable 
rating was assigned.  Service connection for tinnitus was 
denied as the service medical records were silent for 
complaints, diagnosis, or treatment for tinnitus.  The 
veteran was advised of the decision to deny his claim for 
service connection for tinnitus, and his appellate rights.

The veteran did not timely disagree with this determination.  
Therefore, the July 1979 RO decision is final.

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record. 38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 38 C.F.R. § 3.156.  
Since the matter currently before the Board was initiated 
before August 29, 2001, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis. Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final decision in July 1979 includes post-service VA and non-
VA medical records and a number of written statements and 
reported history from the veteran.  In a VA examination in 
July 2000 the veteran reported his problems beginning while 
assigned to paint chipping and removal duty at a Navy 
drydock.  In a letter dated in September 2000 the veteran 
reported normal hearing upon entrance in service "however 
after using the air gun chippers to chip paint off the metal 
walls in a closed area, I had a constant ringing in my 
ears....."  In a February 2001 private audiological evaluation 
the veteran reported significant noise exposure while in the 
Navy in 1975.  He described the noise exposure as several men 
using automatic chippers, removing paint in a small metal 
enclosure on an ocean going vessel.  He first noticed 
tinnitus at that time.  

The Board finds that the veteran's recent statements and 
descriptions of his duty assignment, paint chipping and 
removal duty, when considered with the evidence of record in 
July 1979, specifically the May 1979 VA examiner's report of 
a history of noise trauma as well as his diagnosis of 
constant bilateral mild tinnitus, are so significant that 
they must be considered together with all the evidence to 
fairly decide the merits of the claim.  The evidence is new 
and material and the claim for service connection for 
tinnitus is reopened.

Having found that the veteran's claim for service connection 
for tinnitus has been reopened, the Board has reviewed the 
evidence and determined that further evidentiary development 
is necessary.  Accordingly, as set forth in the Introduction, 
the Board is undertaking additional development on the issue 
entitlement of service connection for tinnitus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).


ORDER

The claim for entitlement to service connection for tinnitus 
is reopened.  To this extent only, the benefit sought on 
appeal is allowed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

